DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 05/18/2021 has been entered. 
Claims 11-22 are now pending in the application.

Response to Arguments

3.	Applicant’s arguments filed on 05/18/2021 are considered and acknowledged but are moot in view of the new grounds of rejection.

Claim Objections

4.	Claims are objected to because of the following informalities:
The claims 15 and 21 are objected: before SIP applicant is required to state the full term.
Claim 1, line 7, “first electronic component” needs to be changed to 
a first electronic component -for proper antecedent basis.
Claim 1, line 8, “second electronic component” needs to be changed to 
a second electronic component -for proper antecedent basis.
Claim 17, line 6, “first electronic component” needs to be changed to 
a first electronic component -for proper antecedent basis.
Claim 17, line 7, “second electronic component” needs to be changed to 
a second electronic component -for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 11 and 17: limitations “one or more shapes of the first PCB, the second PCB, and the frame board are flexibly designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product” are unclear. It is unclear what the applicant is trying to claim. The shape of the PCB always is designed to match and fit to the internal space of the electronic devices. For examination purposes, the claim will be given a broad interpretation until further clarification is received.
Regarding Claims 12-16 - the aforementioned claims are rejected based on their dependent status from Claim 11. Regarding Claims 18-22 - the aforementioned claims are rejected based on their dependent status from Claim 17.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.1.	Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 6618267) hereinafter Dalal in view of PARK (KR 2013000892) hereinafter PARK (Applicants provided) and in view of Gundel et al. 
(US 20015/0085903) hereinafter Gundel. 

Regarding claim 11: Dalal discloses in figs. 6, 7 a mainboard (500, 700) for a consumer electronic product, comprising: a plurality of electronic components (116, 120, 124, 126, 144), wherein at least one of the plurality of electronic components (124, 126, 144) is disposed in the hollow area of a frame board (interposer board 130 considered as frame board), wherein at least one of the plurality of electronic component (116, 120) is disposed outside the hollow area of the frame board; a first printed circuit board (PCB) (110) and a second PCB (150), the first PCB having two opposite sides including a first side and a second side, wherein first electronic component (116, 120) is disposed on the first side of the first PCB (110), second electronic component (124, 126) is disposed on the second side of the first PCB (120), and at least one electronic component (144) is disposed on a surface of the second PCB (150); the first PCB and the second PCB are placed face by face; the first PCB and the second PCB are electrically connected via the frame board (130); the first PCB and the second PCB are connected to the frame board by soldering (128, 185), wherein the frame board is in a middle hollow or partial hollow structure, wherein one or more shapes of the first PCB, the second PCB, and the frame board are designed to fit corresponding one or more shapes of an outline and internal space of the electronic product (shown in figs. 1-3); the frame board (130) 
1) one or more shapes of the first PCB, the second PCB, and the frame board are flexibly designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product; and 
 2) a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB. 
PARK discloses shapes of the first PCB (210), the second PCB (220), are designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product (100), figs. 2-4.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal one or more shapes of the first PCB, the second PCB, and the frame board are flexibly designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product, as taught by in PARK order to improve the space utilization rate of the printed circuit board.
Gundel discloses a first printed circuit boards (PCB) (901) [0067] and a second PCB (902), and a radio frequency receiving chip (910a, 920b) (and a transmitting chip (910b, 920a) are disposed on the second PCB (902). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal and PARK a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB, as taught by Gundel in order to be adapted to wirelessly transmit a second carrier signal modulated by a second digital signal and to receive the first carrier signal modulated by the first digital signal as taught by Gundel [0008].



Regarding claim 17: Dalal discloses in figs. 6, 7 a device, comprising: a plurality of electronic components (116, 120, 124, 126, 144), wherein at least one of the plurality of electronic components (124, 126, 144) is disposed in the hollow area of a frame board (interposer board 130 considered as frame board), wherein at least one of the plurality of electronic component (116, 120) is disposed outside the hollow area of the frame board (130); a first printed circuit board (PCB) (110) and a second PCB (150),  the first PCB (110) having two opposite sides including a first side and a second side, wherein first electronic component (116, 120) is disposed on the first side of the first PCB (110), second electronic component is disposed on the second side of the first PCB, and at least one electronic component (124, 126) is disposed on a surface of the second PCB (150); the first PCB (110) and the second PCB (150) are placed face by face; the first PCB and the second PCB are electrically connected via a frame board (130); the first PCB and the second PCB are connected to the frame board by soldering (128, 185), wherein the frame board (130) is in a middle hollow or partial hollow structure, the frame board (130) is connected to the first PCB (110) and the second PCB (150) by using a bonding pad (col. 5:18-25), so as to implement electrical connection between the first PCB and the second PCB; a processor chip (120) is disposed on the first PCB (110), and a radio frequency chips are disposed on the second PCB (col. 4:40-49). Dalal is silent with respect to:
1) a terminal; and one or more shapes of the first PCB, the second PCB, and the frame board are flexibly designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product; and
2) a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB. 
PARK discloses shapes of the first PCB (210), the second PCB (220), are designed to match corresponding one or more shapes of an outline and internal space of the consumer electronic product (terminal 100), figs. 2-4.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal a terminal; and one or more shapes of the first PCB, the second PCB, and the frame 
Gundel discloses a first printed circuit boards (PCB) (901) [0067] and a second PCB (902), and a radio frequency receiving chip (910a, 920b) (and a transmitting chip (910b, 920a) are disposed on the second PCB (902). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal and PARK a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB, as taught by Gundel in order to be adapted to wirelessly transmit a second carrier signal modulated by a second digital signal and to receive the first carrier signal modulated by the first digital signal as taught by Gundel [0008].

Regarding claims 12 and 18, Dalal further discloses that the first PCB or the second PCB is integrated with an electronic component (120, 160) by using an encapsulation process (192, 194) of a lead bonding or flip chip (col. 9:21-39).

Regarding claims 13 and 19, Dalal further discloses that a cross-section of the frame board (130) has a strip shape (shown in figs.1-3), an annular shape, a C-shape, a shape like a Chinese character ( ), a shape like a Chinese character ( ), a shape like 
a Chinese character ( ), or a shape like a Chinese character ( ).
Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835; In re Peters, 723 F.2d 891,221 USPQ 952 (Fed. Cir. 1983).  Furthermore, it is noted that in the instant specification does not describe a cross-section of the frame board as essential or the only shape that could operate the claimed invention.

6.2.	 Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal in view of PARK and in view of Gundel, as applied to claims 11 and 17  above, and further in view of  Huang et al. (US 2015/0234486) hereinafter Huang.

Regarding claims 14 and 20: Dalal, as modified by the teaching of PARK and Gundel, discloses the mainboard (or terminal) having all of the claimed features as discussed above with respect to claim 11 (or 17). It doesn’t explicitly teach a metal dome is disposed on a surface of the bonding pad of the frame board.
 Huang discloses a metal dome (110) is disposed on a surface of the bonding pad (109) of the plate (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal, PARK and Gundel a metal dome is disposed on a surface of the bonding pad of the frame board, as taught by Huang in order to be electrically connected to the underlying jumper layer so the user can input signals by pressing the a metal dome switch, as taught by Huang [0033].

6.3.	 Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal in view of PARK and in view of Gundel, as applied to claims 11 and 17 respectively above, and further in view of  Wang et al. (US 9099999) hereinafter Wang.

Regarding claims 15 and 21: Dalal, as modified by the teaching of PARK and Gundel, discloses the mainboard (or terminal) having all of the claimed features as discussed above with respect to claim 11 (or 17), wherein the first PCB board (100 Dalal) and the second PCB board (150) are system-level encapsulation modules (192, 194, col. 9:21-39). It doesn’t explicitly teach the first PCB boards are system-level (SIP) modules.
 Wang discloses the first PCB boards are system-level SIP modules (col. 4:21-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal, PARK and Gundel the first PCB boards are system-level (SIP) modules, as taught by Wang in order to reduce power consumption of associated input-output buffers, may free up 

Regarding claims 16 and 22: Dalal, as modified by the teaching of PARK and Gundel, discloses the mainboard (or terminal) having all of the claimed features as discussed above with respect to claim 11 (or 17), wherein the first PCB board Gundel (901) and the electronic components (910a, 920a) on the first PCB board (901); and the electronic components (910b, 920b) on the second PCB board (902) and the second PCB board (902) constitute a radio frequency circuit unit module. It doesn’t explicitly teach the first PCB board and the electronic components on the first PCB board constitute a baseband circuit unit module.
 Wang discloses storage and processing circuitry 200 may also include digital signal processing modules, radio-frequency processing modules (e.g., wireless communications circuitry such as baseband circuits, power amplifiers, low noise amplifiers, filters, etc.), (col. 6:48-65). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal, PARK and Gundel the first PCB board and the electronic components on the first PCB board constitute a baseband circuit unit module, as taught by Wang in order to reduce power consumption of associated input-output buffers, may free up input-output pins, and may help simplify printed circuit board (PCB) design, as taught by Wang (col. 4:21-58).

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848